Citation Nr: 0336117	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  99-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for dysthymic disorder and social 
phobia, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for acne vulgaris, 
cystic type, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2000 and June 2003, personal hearings were held 
before the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.

The case was previously before the Board in October 2000, at 
which time it was remanded for additional development of the 
evidence.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.   




REMAND

The veteran has asserted that his acne vulgaris is subject to 
periods of severe flare-up.  However, examinations of record 
appear to have been largely conducted when the acne was less 
active.   Accordingly, the Board is of the opinion that 
another examination would be beneficial.  See Bowers v. 
Brown, 2 Vet. App. 675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994) (examination for a skin disorder should be 
scheduled when the disorder is most disabling).  The veteran 
should endeavor to schedule such examination during a flare-
up and show a copy of this decision to the RO when scheduling 
such examination.  In the event he is unable to schedule the 
examination during a flare-up, the veteran should obtain 
unretouched color photographs of the affected areas.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Court made a conclusion similar to the 
one reached in DAV v. Principi, supra, (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  In the more recent 
decision, the Federal Court found that the 30-day period 
provided in § 3.159(b)(1) for response to a Veterans Claims 
Assistance Act of 2000 (VCAA) duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional action, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the current severity and 
manifestations of his service-connected 
acne vulgaris, endeavoring to schedule 
same when the veteran's skin disorder is 
most disabling.  

All necessary tests and studies should be 
conducted including, but not limited to, 
photographs of all affected areas; such 
photographs should be associated with the 
claims folder.  The claims folder and a 
copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination, 
including, but not limited, to the 
photographs already in the claims file, 
for proper review of the medical history, 
and the examiner must indicate in the 
examination report that he or she has 
reviewed the claims folder.  

The dermatologist is asked to 
specifically evaluate the veteran's acne 
vulgaris, cystic type, as well as any 
disfigurement, lesions, scarring, 
ulcerations, itching, pain or tenderness, 
exfoliation, exudation, crusting, pigment 
changes, or systemic or nervous 
manifestations found present.  Any 
opinion expressed should be accompanied 
by a written rationale.  The report of 
the examination should be associated with 
the veteran's claims folder.

2.  Thereafter, the veteran should be 
scheduled for an examination by a 
psychiatrist who has not previously 
examined the veteran.  The examiner is 
requested to review the claims file and 
prior medical reports, as well as the 
photographs from February 2001, together 
with any additional photographs.  

The purpose of the psychiatric 
examination is to ascertain the nature 
and severity of the veteran's service 
connected disability.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  The complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

The examiner must offer also offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain and maintain substantially 
gainful employment solely as a result of 
his service-connected disabilities, 
without regard to his age or any 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
See also See Quartucccio v. Principi

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




